 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made effective the 30th
day of April, 2008 by and between, Prevention Insurance.com, Inc., a Nevada
corporation (the “Company”) and Paragon Capital LP, a Delaware limited
partnership (“Paragon”).


RECITAL


WHEREAS, Paragon is willing to advance the Company ten thousand dollars
($10,000) for corporate purposes, and the Company is willing to issue warrants
exercisable into shares of common stock.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recital and the mutual
promises hereinafter set forth, and, other good and valuable consideration, the
parties hereto agree as follows:


1. Issuance of Warrants Paragon hereby agrees to advance to the Company $10,000
(the “Advance”) for the purpose of paying administrative expenses including
making required filings with the SEC and paying other legal expenses.  The
Company will execute a warrant agreement (the “Warrant”) which is attached.
 
 
2.           Authorization
 
 
(a)           Corporate Action  All corporate action on the part of the Company
necessary for the sale of the warrants and warrant shares upon exercise of the
Warrant and the performance of the Company's actions hereunder will be taken by
the Company at the appropriate time prior to exercise. This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms.
 
 
(b)           Valid Issuance  Upon an exercise, the warrant shares, when
transferred in compliance with the provisions of this Agreement will be duly
authorized, validly issued, fully paid and non-assessable, and will be free of
any liens or encumbrances caused or created by the Company.  This transaction is
deemed to be an arms length transaction.
 
 
(c)           No Preemptive Rights Except as provided herein, no person
currently has or will have any right of first refusal or any preemptive rights
in connection with the transfer of the warrant shares upon an exercise, or any
future issuance of securities by the Company.
 


3.           All notices, requests and instructions hereunder shall be in
writing and delivered to each party as may from time to time be designated by a
party hereto.


4.           In the event that any term, covenant, condition, or other provision
contained herein is held to be invalid, void or otherwise unenforceable by any
court of competent jurisdiction, the invalidity of any such term, covenant,
condition, provision or agreement shall in no way affect any other term,
covenant, condition or provision or agreement contained herein, which shall
remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------


 

 
5.           This Agreement contains all of the terms agreed upon by the parties
with respect to the subject matter hereof.  This Agreement has been entered into
after full investigation.


6.           This Agreement shall be construed in accordance with and governed
by the laws of the State of New York applicable to agreements made and to be
performed within the State of New York without giving the effect to the conflict
of law principals thereof.


7.           No amendments or additions to this Agreement shall be binding
unless in writing, signed by both parties, except as herein otherwise provided.




 
Please sign below to acknowledge the acceptance of the terms of this Agreement.



PARAGON CAPITAL LP
PREVENTION INSURANCE.COM, INC.



By:___________________________
By: _________________________

 
ALAN DONENFELD

 
Managing Member of Paragon Capital Advisors LLC,

 
General Partner of Paragon Capital LP

 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
EXHIBIT 1


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


PREVENTION INSURANCE.COM, INC.


Warrant to Purchase Common Stock


Warrant No.: A-1
Number of Shares of Common Stock: 10,000,000
Date of Issuance: April 30, 2008


         PREVENTION INSURANCE.COM, INC., a Nevada corporation (the "Company"),
hereby certifies that, for $10,000, the receipt and sufficiency of which are
hereby acknowledged, Paragon Capital LP and/or its affiliates and/or designees,
the registered holder hereof or its permitted assigns (the "Holder"), is
entitled, subject to the terms set forth below, to purchase from the Company, at
the Exercise Price (as defined below) then in effect, upon surrender of this
Warrant, to purchase Common Stock (including any warrants to Purchase Common
Stock issued in exchange, transfer or replacement hereof, the "Warrant"), at any
time or times on or after the date hereof, but not after 11:59 p.m., New York
time, on the Expiration Date (as defined below), 10,000,000 fully paid
nonassessable shares of Common Stock (as defined below) (the "Warrant Shares").
Except as otherwise defined herein, capitalized terms in this Warrant shall have
the meanings set forth in Section 17. This Warrant is the Warrant to purchase
Common Stock issued pursuant to a Consulting Agreement dated as of April 30,
2008 (the "Closing Date"), by and between the Company and the Holder (the
"Agreement").


         Section 1. Exercise of Warrant.


            (a) Mechanics of Exercise. Subject to the terms and conditions
hereof (including, without limitation, the limitations set forth in Section
1(f)), this Warrant may be exercised by the Holder on any day on or after the
date hereof, in whole or in part, by (i) delivery of a written notice, in the
form attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's
election to exercise this Warrant and (ii) (A) payment to the Company of
an  amount equal to the applicable Exercise Price multiplied by the number of
Warrant Shares as to which this Warrant is being exercised (the "Aggregate
Exercise Price") in cash or wire transfer of immediately available funds or (B)
by notifying the Company that this Warrant is being exercised pursuant to a
Cashless Exercise (as defined in Section 1(d)). The Holder shall not be required
to deliver the original Warrant in order to effect an exercise hereunder.
Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
 
3

--------------------------------------------------------------------------------


Section 1. Exercise of Warrant. Continued
 
On or before the first Business Day following the date on which the Company has
received each of the Exercise Notice and the Aggregate Exercise Price (or notice
of a Cashless Exercise) (the "Exercise Delivery Documents"), the Company shall
transmit an acknowledgment of confirmation of receipt of the Exercise Delivery
Documents to the Holder and the Company's transfer agent (the "Transfer Agent").
On or before the third Business Day following the date on which the Company has
received all of the Exercise Delivery Documents, the Company shall (X) issue and
deliver to the address specified in the Exercise Notice, a certificate,
registered in the name of the holder of this Warrant or its designee, for the
number of shares of Common Stock to which the holder of this Warrant is entitled
pursuant to such exercise, or (Y) provided that the Transfer Agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder's or its designee's balance account with DTC through its
Deposit Withdrawal Agent Commission system. Upon delivery of the Exercise Notice
and Aggregate Exercise Price referred to in clause (ii)(A) above or notification
to the Company of a Cashless Exercise referred to in Section 1(d), the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares. If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 8(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number. The
Company shall pay any and all taxes which may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant.


            (b) Exercise Price. For purposes of this Warrant, "Exercise Price"
means $0.01, subject to adjustment as provided herein.


            (c) Company's Failure to Timely Deliver Securities. If the Company
shall fail for any reason or for no reason to issue to the Holder within three
Business Days of receipt of the Exercise Delivery Documents, a certificate for
the number of shares of Common Stock to which the Holder is entitled and
register such shares of Common Stock on the Company's share register or to
credit the Holder's balance account with DTC for such number of shares of Common
Stock to which the Holder is entitled upon the Holder's exercise of
this  Warrant, and if on or after such Business Day the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company, then the
Company shall, within three Business Days after the Holder's request and in the
Holder's discretion, either (i) pay cash to the Holder in an amount equal to the
Holder's total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased (the "Buy-In Price"), at which point the
Company's obligation to deliver such certificate (and to issue such shares of
Common Stock) shall terminate, or (ii) promptly honor its obligation to deliver
to the Holder a certificate or certificates representing such shares of Common
Stock and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Closing Bid Price on the date of exercise.


            (d) Cashless Exercise. Notwithstanding anything contained herein to
the contrary, the Holder may, in its sole discretion, exercise this Warrant in
whole or in part and, in lieu of making the cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price (a "Cash Exercise"), elect instead to receive upon such exercise
the "Net Number" of shares of Common Stock determined according to the following
formula (a "Cashless Exercise"):
 
 
4

--------------------------------------------------------------------------------


 

 
                  (A x B) - (A x C)
    Net Number =     -------------------------
                                        B


               For purposes of the foregoing formula:


                     A = the total number of Warrant Shares with respect to
which this Warrant is then being exercised.


                     B = the Closing Sale Price of the shares of Common Stock
(as reported by Bloomberg) on the date immediately preceding the date of the
Exercise Notice.


                     C = the Exercise Price then in effect for the applicable
Warrant Shares at the time of such exercise.


            (e) Disputes. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall promptly issue to the Holder the number of Warrant Shares that are
not disputed and resolve such dispute in accordance with Section 14.


            (f) Limitations on Exercise; Beneficial Ownership. The Holder shall
not have any restriction on exercise of this Warrant.


         Section 2. Adjustment of Exercise Price and Number of Warrant Shares.
The Exercise Price and the number of Warrant Shares shall be adjusted from time
to time as follows:


            (a) Adjustment upon Issuance of shares of Common Stock. If and
whenever on or after the Closing Date the Company issues or sells, or in
accordance with this Section 2 is deemed to have issued or sold, any shares of
Common Stock (including the issuance or sale of shares of Common Stock owned or
held by or for the account of the Company, but excluding shares of Common Stock
deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share (the "New Issuance Price") less
than a price (the "Applicable Price") equal to the Exercise Price in effect
immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a "Dilutive Issuance"), then immediately after such Dilutive Issuance,
the Exercise Price then in effect shall be reduced to an amount equal to the New
Issuance Price. Upon each such adjustment of the Exercise Price hereunder, the
number of Warrant Shares shall be adjusted to the number of shares of Common
Stock determined by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Warrant Shares acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment. For purposes of
determining the adjusted Exercise Price under this Section 2(a), the following
shall be applicable:


                     (i) Issuance of Options. If the Company in any manner
grants any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion,
exercise or exchange of any Convertible Securities issuable upon exercise of any
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share. For purposes of this Section 2(a)(i), the "lowest price per share for
which one share of Common Stock is issuable upon exercise of such Options or
upon conversion, exercise or exchange of such Convertible Securities" shall be
equal to the sum of the lowest amounts of consideration (if any) received or
receivable by the Company with respect to any one share of Common Stock upon the
granting or sale of the Option, upon exercise of the Option and upon conversion,
exercise or exchange of any Convertible Security issuable upon exercise of such
Option. No further adjustment of the Exercise Price shall be made upon the
actual issuance of such shares of Common Stock or of such Convertible Securities
upon the exercise of such Options or upon the actual issuance of such shares of
Common Stock upon conversion, exercise or exchange of such Convertible
Securities.
 
 
5

--------------------------------------------------------------------------------


 

 
                     (ii) Issuance of Convertible Securities. If the Company in
any manner issues or sells any Convertible Securities and the lowest price per
share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this Section 2(a)(ii),
the "lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange" shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to one share of Common Stock upon the issuance or sale of the
Convertible Security. No further adjustment of the Exercise Price shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of this Warrant has been or is to be made pursuant to other
provisions of this Section 2(a), no further adjustment of the Exercise Price
shall be made by reason of such issue or sale.


                     (iii) Change in Option Price or Rate of Conversion. If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exercise or exchange of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exercisable or exchangeable for shares of Common Stock increases or decreases
at any time, the Exercise Price and the number of Warrant Shares in effect at
the time of such increase or decrease shall be adjusted to the Exercise Price
and the number of Warrant Shares which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold. For purposes of this Section 2(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the date of issuance of this
Warrant are increased or decreased in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease. No
adjustment pursuant to this Section 2(a) shall be made if such adjustment would
result in an increase of the Exercise Price then in effect or a decrease in the
number of Warrant Shares.


                     (iv) Calculation of Consideration Received. In case any
Option is issued in connection with the issue or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for a consideration of $0.01. If any shares
of Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration received therefore will
be deemed to be the net amount received by the Company therefore. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such security on the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefore will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or securities will be
determined jointly by the Company and the Holder.
 
 
6

--------------------------------------------------------------------------------


 
 
If such parties are unable to reach agreement within ten days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five Business Days after
the tenth day following the Valuation Event by an independent, reputable
appraiser selected by the Holder and approved by the Company. The determination
of such appraiser shall be final and binding upon all parties absent manifest
error and the fees and expenses of such appraiser shall be borne by the Company.


                     (v) Record Date. If the Company takes a record of
the  holders of shares of Common Stock for the purpose of  entitling them (A) to
receive a dividend or other distribution payable in shares of Common Stock,
Options or  in Convertible Securities or (B) to subscribe for or  purchase
shares of Common Stock, Options or Convertible Securities, then such record date
will be deemed to be the date of the issue or sale of the shares of Common Stock
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution or  the date of the granting of such right of
subscription or purchase, as the case may be.


           (b) Adjustment upon Subdivision or Combination of shares of Common
Stock. If the Company at any time on or after the Closing Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Shares will be
proportionately increased. If the Company at any time on or after the Closing
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(b) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.


            (c) Other Events. If any event occurs of the type contemplated by
the provisions of this Section 2 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company's Board of Directors will make an appropriate adjustment in the Exercise
Price so as to protect the rights of the Holder; provided that no such
adjustment pursuant to this Section 2(c) will increase the Exercise Price or
decrease the number of Warrant Shares as otherwise determined pursuant to this
Section 2.


            Section 3. Rights upon Distribution of Assets. If the Company shall
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case:


            (a) any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Exercise Price by a fraction of which (i) the numerator shall
be the Closing Bid Price of the shares of Common Stock on the trading day
immediately preceding such record date minus the value of the Distribution (as
determined in good faith by the Holder and approved by the Company's Board of
Directors) applicable to one share of Common Stock, and (ii) the denominator
shall be the Closing Bid Price of the shares of Common Stock on the trading day
immediately preceding such record date; and
 
 
7

--------------------------------------------------------------------------------



 
             (b) the number of Warrant Shares shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of shares of or common stock
("Other Shares of Common Stock") of a company whose common shares are traded on
a national securities exchange or a national automated quotation system, then
the Holder may elect to receive a warrant to purchase Other Shares of Common
Stock, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the number of shares of Other Shares
of Common Stock that would have been payable to the Holder pursuant to the
Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(a), and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (b).


         Section 4. Purchase Rights; Fundamental Transactions.


            (a) Purchase Rights. In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the "Purchase Rights"), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) immediately before
the date on which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the grant, issue or
sale of such Purchase Rights.


            (b) Fundamental Transactions. If the Company enters into or is party
to a Fundamental Transaction, then the Holder shall have the right to either (A)
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of the Warrant, such shares of stock, securities or assets
(including cash) as would have been issuable or payable with respect to or in
exchange for a number of Warrant Shares equal to the number of Warrant Shares
immediately theretofore issuable upon exercise of the Warrant, had such
Fundamental Transaction not taken place or (B) require the repurchase of this
Warrant for a purchase price, payable in cash within five Business Days after
such request, equal to the Black Scholes Value of the remaining unexercised
portion of this Warrant on the date of such request. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity and Holder to comply with the
provisions of this Section 4(b). The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the exercise of this Warrant.


         Section 5. Noncircumvention. The Company hereby covenants and agrees
that the Company will not, by amendment of its Articles of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
the number of shares of Common Stock as shall from time to time be necessary to
effect the exercise of this Warrant then outstanding (without regard to any
limitations on exercise).
 
 
8

--------------------------------------------------------------------------------



 
         Section 6. Reservation of Authorized Shares.


            (a) Initial Reservation. Within 60 days of a written demand by the
Holder, the Company shall reserve out of its authorized and unissued Common
Stock the number of shares of Common Stock needed to satisfy a full exercise of
this Warrant and provide to the Holder evidence thereof in form and substance
satisfactory to the Holder.


            (b) Ongoing Reservation. So long as this Warrant is outstanding, the
Company shall take all actions necessary to reserve and keep available out of
its authorized and unissued Common Stock, solely for the purpose of effecting
the exercise of this Warrant, the number of shares of Common Stock as shall at
all times after 60 days from a written demand by the Holder and from time to
time thereafter as necessary to effect the exercise of this Warrant; provided
that at no time shall the number of shares of Common Stock so reserved be less
than the number of shares required to be reserved by Section 6(a) hereof
(without regard to any limitations on conversions) (the "Required Reserve
Amount").


            (c) Insufficient Authorized Shares. If, at any time after 60 days of
a written demand by the Holder while this Warrant remain outstanding the Company
does not have a sufficient number of authorized and unreserved shares of Common
Stock to satisfy its obligation to reserve for issuance  upon the exercise of
this Warrant at least a number of shares of Common Stock equal to the Required
Reserve Amount (an "Authorized Share Failure"), then the Company shall
immediately take all  action necessary to increase the Company's authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for this Warrant. Without limiting the generality of
the foregoing sentence, as soon as practicable after the date of the occurrence
of an Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders' approval of such increase in authorized shares of
Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal.


         Section 7. Warrant Holder not Deemed a Stockholder. Except as otherwise
specifically provided herein, the Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 7, the Company shall provide the Holder with copies
of the same notices and other information given to the shareholders of the
Company generally, contemporaneously with the giving thereof to the
shareholders.
 
 
9

--------------------------------------------------------------------------------



 
         Section 8. Reissuance of Warrants.


            (a) Transfer of Warrant. If this Warrant is to be transferred, the
Holder shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 8(d)), registered as the Holder may request.


            (b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Warrant, the Company shall execute and deliver to the Holder a new
Warrant (in accordance with Section 8(d)).


            (c) Exchangeable for Multiple Warrants. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Warrant or Warrants (in accordance with Section 8(d))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that no Warrants for
fractional shares of Common Stock shall be given.


            (d) Issuance of New Warrants. Whenever the Company is required to
issue a new Warrant pursuant to the terms of this Warrant, such new Warrant (i)
shall be of like tenor with this Warrant, (ii) shall represent, as indicated on
the face of such new Warrant, the right to purchase the Warrant Shares then
underlying this Warrant (or in the case of a new Warrant being issued pursuant
to Section 8(a) or Section 8(c), the Warrant Shares designated by the
Holder  which,  when added to the number of shares of Common Stock  underlying
the other new Warrants issued in connection with such issuance, does not exceed
the number of Warrant Shares then  underlying  this Warrant),  (iii) shall have
an issuance date,  as  indicated  on the face of such new  Warrant  which is the
same as the Closing  Date,  and (iv)  shall  have the
same  rights  and  conditions  as this Warrant.


         Section 9. Notices. Whenever notice is required to be given under this
Warrant, unless otherwise provided herein, such notice shall be given in
accordance with Section 7 of the Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.


         Section 10. Amendment and Waiver. Except as otherwise provided herein,
the provisions of this Warrant may be amended and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the prior written consent of
the Holder; provided that no such action may increase the Exercise Price of this
Warrant or decrease the number of shares or class of stock obtainable upon
exercise of this Warrant.


         Section 11. Severability. If any provision of this Warrant or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of the terms of this Warrant
will continue in full force and effect.
 
 
10

--------------------------------------------------------------------------------



 
         Section 12. Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
ANY TRANSACTION CONTEMPLATED HEREBY.


         Section 13. Construction; Headings. This Warrant shall be deemed to be
jointly drafted by the Company and the Holder and shall not be construed against
any person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.


         Section 14. Dispute Resolution. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations within two Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within one Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Holder and approved by the Company or (b) the disputed arithmetic calculation of
the Warrant Shares to an independent, reputable accounting firm selected by the
Holder and approved by the Company. The Company shall cause, at its expense, the
investment bank or the accounting firm, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the date it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.


         Section 15. Remedies, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to seek actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
 
11

--------------------------------------------------------------------------------


 

 
         Section 16. Transfer. This Warrant may be offered for sale, sold,
transferred or assigned without the consent of the Company.


         Section 17.  Certain  Definitions.  For purposes of this Warrant, the
following terms shall have the following meanings:


          "Affiliate" means, as to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with such
Person. For purposes of this definition, "control" of a Person includes (A) the
power, direct or indirect, (i) to vote or direct the voting of 10% or more of
the outstanding shares of Voting Stock of such Person, or (ii) to direct or
cause the direction of the management and policies of such Person (whether by
ownership of Capital Stock, by contract or otherwise) or (B) the ownership of
Capital Stock or other securities representing 10% or more of the total economic
interests of such Person; provided, that the Holder shall be deemed to be an
Affiliate of the Company.


            "Aggregate Exercise Price" has the meaning set forth in Section
1(a).


            "Applicable Price" has the meaning set forth in Section 2(a).


            "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.


            "Authorized  Share  Failure"  has the  meaning  set forth in Section
6(b).


            "Black Scholes Value" means the value of this Warrant based on the
Black and Scholes Option Pricing Model obtained from the "OV" function on
Bloomberg determined as of the day immediately following the public announcement
of the applicable Fundamental Transaction and reflecting (i) a risk-free
interest rate corresponding to the U.S. Treasury rate for a period equal to the
remaining term of this Warrant as of such date of request is 2.5% and (ii) an
expected volatility equal to 60%.


            "Bloomberg" means Bloomberg Financial Markets.


            "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York, New York are authorized
or required by law to remain closed.


            "Buy-In Price" has the meaning set forth in Section 1(c).


            "Capital Stock" means and includes, with respect to any Person (a)
any and all shares, interests, participations or other equivalents of or
interests in (however designated) corporate stock, including shares of preferred
or preference stock of such Person, (b) all partnership interests (whether
general or limited) in such Person which is a partnership, (c) all membership
interests or limited liability company interests in such Person which is a
limited liability company, (d) any interest or participation that confers on a
Person the right to receive a share of the profits and/or losses of, or
distributions of assets of such Person, and (e) all equity or ownership
interests in such Person of any other type, and any and all warrants, rights or
options to purchase any of the foregoing.


            "Cash Exercise" has the meaning set forth in Section 1(d).


            "Cashless Exercise" has the meaning set forth in Section 1(d).
 
 
12

--------------------------------------------------------------------------------


 

 
             "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in the same manner as the
disputes described in Section 14. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.


            "Closing Date" has the meaning set forth in the preamble to this
Warrant.


            "Common Stock" means (i) the Company's shares of common stock,
$0.001 par value per share, and (ii) any share capital into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.


            "Company" has the meaning set forth in the preamble to this Warrant.


            "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.


            "Dilutive Issuance" has the meaning set forth in Section 2(a).


            "Distribution" has the meaning set forth in Section 3.


            "DTC" has the meaning set forth in Section 1(a).


            "Excluded Security" means any Common Stock issued or issuable: (i)
in connection with any Approved Stock Plan; (ii) upon conversion of any
Preferred Stock or this exercise of the Warrant; and (iii) upon conversion of
any Options or Convertible Securities which are outstanding on the day
immediately preceding the Closing Date, provided that the terms of each such
Options or Convertible Securities are not amended, modified or changed on or
after the Closing Date.


             "Exercise Delivery Documents" has the meaning set forth in Section
1(a).


            "Exercise Price" has the meaning set forth in Section 1(b).


            "Exercise Notice" has the meaning set forth in Section 1(a).
 
 
13

--------------------------------------------------------------------------------



 
            "Expiration Date" means the date three year after the Closing Date
or, if such date falls on a day other than a Business Day or on which trading
does not take place on the Principal Market (a "Holiday"), the next date that is
not a Holiday.


            "Fundamental Transaction" means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of either the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock.


            "Holder" has the meaning set forth in the preamble to this Warrant.


            "New Issuance Price" has the meaning set forth in Section 2(a).


            "Maximum Percentage" has the meaning set forth in Section 1(f).


            "Consulting Agreement" has the meaning set forth in the preamble to
this Warrant.


            "Options" means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.


            "Other Shares of Common Stock" has the meaning set forth in Section
3(b).


             "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.


            "Principal Market" means the NASD OTC Bulletin Board.


            "Purchase Rights" has the meaning set forth in Section 4(a).


            "Registration Rights Agreement" means that certain Registration
Rights Agreement, dated as of even date herewith, by and among the Company and
the Holder.


            "Required Reserve Amount" has the meaning set forth in Section 6(a).


            "Transfer Agent" has the meaning set forth in Section 1(a).


            "Valuation Event" has the meaning set forth in Section 2(a)(iv).
 
 
14

--------------------------------------------------------------------------------


 

 
            "Voting Stock" means, with respect to any Person, the Capital Stock
of such Person of any class or classes, the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of members of
the Board of Directors (or Persons performing similar functions) of such Person.


            "Warrant" has the meaning set forth in the preamble to this Warrant.


            "Warrant Shares" has the meaning set forth in the preamble to this
Warrant.




 
 
 
 
 
[Signature Page Follows]





 






15

--------------------------------------------------------------------------------










         IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase
Common Stock to be duly executed as of the Date of Issuance set out above.

 
 
 
 
 
PREVENTION INSURANCE.COM, INC.


 
By:  __________________________                                                        
  Name: Alan P.
Donenfeld                                                          
  Title:   President




 
 
 

 
16

--------------------------------------------------------------------------------





 
EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


PREVENTION INSURANCE.COM, INC.


 The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of PREVENTION INSURANCE.COM,
INC., a Nevada corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


         1. Form of Exercise  Price.  The Holder intends that payment of the
Exercise Price shall be made as:


            ____________ a "Cash Exercise" with respect to _________________
Warrant Shares; and/or


            ____________ a "Cashless Exercise" with respect to ____________
Warrant Shares.


          2. Payment of Exercise Price. In the event that the holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


         3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______


 ________________________________
Name of  Holder


By:______________________________


Name:____________________________


Title:___________________________









 
17

--------------------------------------------------------------------------------






















ACKNOWLEDGMENT


          The Company hereby acknowledges this Exercise Notice and hereby
directs OTR to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions from the Company and
acknowledged and agreed to by OTR.


                                PREVENTION INSURANCE.COM, INC.


By: __________________________
Name: Alan P. Donenfeld
Title:   President





